Citation Nr: 1416937	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-47 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to August 21, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from March 1959 to April 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).  The Veteran expressed disagreement with the effective date of August 21, 2008.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran filed an informal claim for TDIU on December 15, 2003 and he filed a formal claim for TDIU on March 25, 2004.  

2.  In a May 2004 decision, the RO denied entitlement to service connection for a heart disorder.  The Veteran was notified of this decision and he did not perfect an appeal.   

3.  In a September 2004 decision, the RO denied entitlement to TDIU and the Veteran perfected an appeal of this issue. 

4.  On August 21, 2008, the RO received the Veteran's application to reopen service connection for a heart disorder and a claim for an increased rating for sinusitis.   

5.  On August 25, 2008, before the Board decided the matter, the Veteran requested to withdraw his claim for a TDIU.  

6.  In a September 2008 decision, the Board dismissed the appeal of entitlement to TDIU.   

7.  On October 10, 2008, the RO received the Veteran's informal claim for entitlement to TDIU.  

8.  In October 2009, the RO granted entitlement to aortic insufficiency with atrial fibrillation and assigned a 60 percent rating from August 21, 2008 and granted entitlement to TDIU rating effective from August 21, 2008.   


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2008 for the assignment of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for an earlier effective date, that claim represents a downstream issue from the initial award of TDIU, and therefore another VCAA notice is not required.  This appeal is from the initial effective date assigned with the grant of TDIU, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Letters dated in September 2008 and April 2009 provided notice on the "downstream" issue of an earlier effective date for the award of TDIU.  The Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).  Thus, adjudication of his claim at this time is warranted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  All records pertinent to effective date claim are of record.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Earlier Effective Date: Law and Regulations

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).   

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it (the formal claim) will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, information or evidence was received in the VA.  38 C.F.R. § 3.1(r). 

A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of report of examination or hospitalization by Department of Veterans Affairs or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of an outpatient or hospital examination at, or admission to, a VA hospital will be accepted as the date of receipt of the informal claim to reopen when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).    

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id.  The Federal Circuit has elaborated that VA, "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, ... VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004).  

III.  Analysis

The Veteran contends that he is entitled to an effective date earlier than August 21, 2008 for the award of TDIU.  The Veteran asserts that he has been unemployable since August 2001 and he applied for TDIU in 2003 and was denied in May 2004.  The Veteran asserts that the denial in May 2004 was unjust and the facts of the recent grant should be adequate to adjust the effective date back to May 2004.  See the February 2010 statement by the Veteran.  

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service-connected disability or disabilities do not equal the percentage requirements of § 4.16(a), § 4.16(b) provides that veterans may have their cases submitted to the Director, Compensation and Pension Service, for extra-schedular consideration if the RO determines that they are unemployable by reason of their service-connected disabilities.  

Historically, in an April 1980 decision, the Veteran was granted service connection for vascular headaches and assigned a 30 percent rating from March 21, 1980.  Service connection was also granted for excision of a cyst on the left maxillary sinus, traumatic deviation of the nasal septum, maxillary sinusitis, and hemorrhoids; zero percent ratings were assigned to these disabilities. 

On March 25, 2004, the Veteran's formal TDIU claim was received at VA.  The Veteran asserted that he stopped working in June 2001 due to his headaches and heart disorder.  The RO interpreted this claim to include a claim for service connection for a heart disorder. 

In a May 2004 decision, the RO denied entitlement to service connection for a heart disorder.  The Veteran was notified of this decision and he did not perfect an appeal.   

In a September 2004 decision, the RO denied entitlement to TDIU and the Veteran perfected an appeal of this issue.  On August 25, 2008, before the Board decided the TDIU issue on appeal, the Veteran requested to withdraw his claim for TDIU.  In a September 2008 decision, the Board dismissed the issue of entitlement to TDIU.   

On August 21, 2008, the RO received the Veteran's application to reopen service connection for a heart disorder and a claim for an increased rating for sinusitis.  On October 10, 2008, the RO received the Veteran's informal claim for entitlement to TDIU.  In October 2009, the RO granted entitlement to service connection for aortic insufficiency with atrial fibrillation and assigned a 60 percent rating from August 21, 2008 and granted entitlement to TDIU rating effective from August 21, 2008.  The TDIU award was based upon the combined 80 percent rating due to the service-connected disabilities including the newly granted service connection for aortic insufficiency and evidence showing that the Veteran was unable to work due to the service-connected aortic insufficiency with atrial fibrillation.   

The Board finds entitlement to an effective date earlier than August 21, 2008 for the award of TDIU is not warranted.  The Board finds that the December 15, 2003 informal claim for TDIU and the March 25, 2004 formal claim for TDIU may not form the basis for the award of an earlier effective date.  As discussed above, this claim for TDIU was denied in a September 2004 decision.  The Veteran perfected an appeal of this denial to the Board.  However, before this appeal was decided by the Board, the Veteran specifically requested to withdraw his claim for a TDIU.  The Veteran's request is reflected in a written statement that was dated August 19, 2008 and received by VA on August 25, 2008.  It is clear from this communication that the Veteran intended to withdraw his claim for TDIU.  The Board appropriately dismissed the claim for TDIU in a September 2008 decision.  The Veteran does not currently dispute that he withdrew this claim.  When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

Thus, the earlier claims for TDIU that were received by VA on December 15, 2003 and March 25, 2004, may not serve as the basis for an earlier effective date for the claim for TDIU because this TDIU claim was no longer pending as of August 25, 2008, the date the claim was withdrawn.  

As noted, an October 2009 decision granted service connection for aortic insufficiency with atrial fibrillation and a 60 percent rating was assigned from August 21, 2008, the date of receipt of the claim to reopen.  Based upon this grant of service connection, the Veteran had a combined rating of 80 percent from August 21, 2008.  The RO awarded TDIU from August 21, 2008 based upon the combined 80 percent rating, which meets the percentage requirement under 38 C.F.R. § 4.16(a), and evidence showing that the Veteran was unable to work due to the service-connected aortic insufficiency and atrial fibrillation.  The effective date for the award of TDIU is August 21, 2008, the date of receipt of the Veteran's informal claim to reopen the previously denied claim for service connection for a heart disorder.  

The claim for TDIU is predicated on the reopened claim for service connection for a heart disorder which was received at the RO on August 21, 2008.  The provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection is the date of the application to reopen the claim supported by new and material evidence or the date entitlement arose, whichever is later.  The Court has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Therefore, the Board finds that the earliest possible effective date assignable for the award of TDIU is August 21, 2008, the date of receipt of reopened claim and the date the entitlement arose.   

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332(1995).  The Veteran has not made a specific allegation of such error in the May 2004 decision by the RO; he only generally alleged that the denial of the claim was unjust.  The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

An argument can be made that the effective date issue for TDIU stems from both an "increased rating" claim and an application to reopen the claim for service connection for a heart disorder.  The Veteran's August 21, 2008 statement indicates that "Please accept this as a claim for an increased evaluation for maxillary sinusitis."  The statement also indicates "[r]equest service connection for heart condition based on new and material evidence."  This is significant because different statutory and regulatory provisions apply depending on whether the TDIU claim is considered an original (initial disability) claim or reopened claim (effective date can be no earlier than the date of claim) or one for increased compensation (effective date may go back as much as one year before the date of the claim for an increase rating).  See 38 U.S.C. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2). 

As noted above, the October 2009 decision granted service connection for aortic insufficiency and atrial fibrillation and granted TDIU effective August 21, 2008, which is the date of receipt of the informal claim to reopen service connection for a heart disorder.  The Veteran submitted documentation in connection with his claim for service connection for a heart disorder that showed he was unable to work due to that disability.  The evidence of record shows that the Veteran was found disabled by SSA from September 2001 due to recurrent arrhythmias and he was granted SSA benefits.  A September 2009 VA examination report indicated that the examiner found it was as likely as not that the current cardiac disability to include aortic insufficiency and atrial fibrillation began in service and that the Veteran was unable to work as a salesperson due to his fatigue and decreased stamina from his cardiac condition.  

Service connection for aortic insufficiency and atrial fibrillation was granted based upon this evidence and the effective date was August 21, 2008, the date of receipt of his application to reopen his claim for service connection for a heart disorder.  Entitlement to TDIU did not arise until service connection for the heart disorder was granted from August 21, 2008.  There is no legal authority to grant an effective date earlier than the date at which time entitlement to the benefit arose.  Entitlement to the TDIU benefit did not arise until the date of service connection for the heart disorder that caused his unemployability.

With regard to the date of entitlement to TDIU, the Board also points out that the Veteran first met the percentage requirements for TDIU as of August 21, 2008.  In the October 2009 decision, the RO granted service connection for aortic insufficiency with atrial fibrillation and assigned a 60 percent evaluation effective from August 21, 2008.  Thus, as of August 21, 2008, the Veteran's combined service-connected disability rating was 80 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  As of August 21, 2008, the percentage requirements for TDIU were met.  38 C.F.R. § 4.16(a).  There is evidence of record that confirms that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected heart disability from August 21, 2008.  38 C.F.R. § 4.16(a). 

Prior to August 21, 2008, service connection was in effect for vascular headaches, a cyst of the left maxillary sinus, traumatic deviation of the nasal septum, maxillary sinusitis, and hemorrhoids; the Veteran had a combined 30 percent rating from March 21, 1980 and a combined 50 percent from December 15, 2003.  The only compensable service-connected disability was the headaches.  Prior to August 21, 2008, the percentage requirements for TDIU were not met.  38 C.F.R. § 4.16(a).  Also, the weight of the evidence shows the service-connected vascular headaches, a cyst of the left maxillary sinus, traumatic deviation of the nasal septum, maxillary sinusitis, and hemorrhoids alone or jointly did not prevent the Veteran from all forms of substantially gainful employment.  The evidence of record shows that prior to the grant of service connection of the heart disorder from August 21, 2008, entitlement to TDIU was not warranted.  

If the August 21, 2008 claim is interpreted as an increased rating claim, the Board has considered whether it was factually ascertainable from one year prior to the receipt of the claim that the Veteran was entitled to TDIU.  The Veteran has alleged that his maxillary sinusitis has prevented him from employment.  In the August 21, 2008 claim, the Veteran asserts that he is entitled to a higher rating for the maxillary sinusitis and an argument can be made that the increased rating for the maxillary sinusitis claim includes a claim for TDIU.    

As discussed above, prior to August 21, 2008, the combined rating for the service-connected disabilities was 50 percent and therefore, the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  The Board has considered whether an earlier effective date for a TDIU rating can be warranted on an extraschedular basis prior to August 21, 2008 (one year prior to date of receipt of the increased rating claim).  See 38 C.F.R. § 4.16(b).  With regard to an extraschedular rating, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board realizes it cannot assign an extraschedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  

After weighing the medical and lay evidence of record, the Board finds no basis for referring a claim for extraschedular consideration for of TDIU under 38 C.F.R. § 4.16(b) prior to August 21, 2008.  The record shows that the Veteran receives a noncompensable rating for the service-connected maxillary sinusitis.  The record shows that the sinusitis affected the Veteran's daily activity in that is caused difficulty in breathing through his nose.  See the March 2009 VA sinus examination report.  The medical evidence does not establish, or even suggest, that the Veteran's service-connected maxillary sinusitis precluded him from substantially gainful employment.  The probative evidence of record establishes that the Veteran was precluded from substantially gainful employment due to the heart disorder, not the other service-connected disabilities.  As discussed, entitlement to service connection for a heart disorder was not established until August 21, 2008.  Thus, the Board finds that it is not factually ascertainable within one year prior to the August 21, 2008 claim that the Veteran was entitled to TDIU on an extraschedular basis.    

The Board has also considered whether the record reflects that an informal claim for TDIU was filed prior to the August 21, 2008 claim.  The record does not identify any formal or informal claims for TDIU received by VA and that remain pending and that could possibly be the basis of a claim for TDIU.  As noted above, the December 2003 informal claim for TDIU and the March 2004 formal claim for TDIU do not remain pending and are not viable claims because these claims were properly withdrawn by the Veteran.  See 38 C.F.R. § 20.204.    

The record does not identify any other formal or informal claims for TDIU received by VA and that remain pending and that could possibly be the basis of a claim for TDIU.  The record contains a September 1993 statement from the Veteran in which he inquired about the amount of his benefits from VA if his son was a fulltime student and a June 1986 statement in which the Veteran was asking about the amount of his retirement pay and VA compensation.  A clear intent to file a TDIU claim is not demonstrated in either of those statements and the statements are not informal claims for TDIU.  The Board finds that there is no claim for a TDIU, formal or informal, that was filed prior to the August 21, 2008 claim, that remains pending and unadjudicated.   

The August 21, 2008 claim to reopen the claim for service connection for a heart disorder and the claim for a higher rating for sinusitis remains that earliest possible date for the award of TDIU.  Entitlement to the TDIU benefit did not arise until the effective date of service connection for a heart disorder, which was August 21, 2008, the date of the reopened claim for service connection for that disability.  There is no legal authority to grant an effective date earlier than the date at which time entitlement to the benefit arose.  Entitlement to the benefit did not arise until the date of service connection for a heart disorder that caused his unemployability.  Thus, an effective date for the award of TDIU prior to August 21, 2008 is not warranted.  The appeal is denied.  The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for an earlier effective date for TDIU.  38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than August 21, 2008 is not warranted for the award of a TDIU rating, and the appeal is denied.   


____________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


